                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION
KIMBERLY MILLER o/b/o M.S.M.,                   )        CASE NO. 1:18-CV-811-GJL
                                                )
                                                )
                  Plaintiff,                    )        MAGISTRATE JUDGE
                                                )        GEORGE J. LIMBERT
       v.                                       )
                                                )
ANDREW M. SAUL1,                                )
COMMISSIONER OF SOCIAL                          )        MEMORANDUM OPINION
SECURITY ADMINISTRATION,                        )        AND ORDER
                                                )
                  Defendant.                    )


       Kimberly Miller (“Plaintiff”), acting on behalf of her son, M.S.M., a minor child
(“Claimant”), seeks judicial review of the final decision of the Commissioner of the Social Security
Administration (“Defendant”) denying Claimant’s Supplemental Security Income (“SSI”) claim.
ECF Dkt. #1. In her merits brief, filed on August 14, 2018, Plaintiff asserts that the Administrative
Law Judge (“ALJ”) lacked substantial evidence to support his decision that Claimant was not
disabled because his reasons for rejecting the opinions of a medical expert (“ME”) are not supported
by the record. ECF Dkt. #16. On October 29, 2018, Defendant filed a brief on the merits. ECF Dkt.
#19. Plaintiff filed a reply brief on November 9, 2018. ECF Dkt. #20.
       For the following reasons, the Court AFFIRMS the ALJ’s decision and DISMISSES
Plaintiff’s complaint in its entirety with prejudice.
I.     PROCEDURAL HISTORY
       On March 23, 2015, Plaintiff, acting on behalf of Claimant, filed an application for child’s
SSI, alleging disability beginning November 17, 2008 due to attention deficit hyperactivity disorder
(“ADHD”). ECF Dkt. #12 (“Tr.”)2 at 92, 102, 163. The application was denied initially and upon


              1
              On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security, replacing
      acting Commissioner Nancy A. Berryhill.
              2
               All citations to the Transcript refer to the page numbers assigned when the Transcript was filed
      as a .PDF, rather that the page numbers assigned by the CM/ECF system. When the Transcript was filed

                                                    1
reconsideration. Id. at 84-90, 93-101. Plaintiff subsequently filed a request for a hearing by an ALJ.
Id. at 113.
        On December 23, 2016, an ALJ conducted an administrative hearing, where Plaintiff and
Claimant appeared and were represented by counsel. Tr. at 37. At the hearing, the ALJ received
testimony from Claimant and Plaintiff, as well as from medical expert (“ME”) Abby J. Greenberg.
Id. at 37-38. On April 19, 2017, the ALJ issued decision denying Plaintiff’s claim. Id. at 8-30. On
February 6, 2018, the Appeals Council denied Plaintiff’s request for review. Id. at 1.
        On April 10, 2018, Plaintiff filed the instant suit seeking review of the ALJ’s decision. ECF
Dkt. #1. On July 24, 2018, the parties consented to the jurisdiction of the undersigned. ECF Dkt.
#14. On August 14, 2018, Plaintiff filed a brief on the merits. ECF Dkt. #16. On October 29, 2018,
Defendant filed a brief on the merits. ECF Dkt. #19. On November 9, 2018, Plaintiff filed a reply
brief. ECF Dkt. #20.
II.     STEPS TO DETERMINE WHETHER CHILD IS ENTITLED TO SSI
        In order to qualify for childhood SSI benefits, Claimant must show that he has a medically
determinable physical or mental impairment which results in marked and severe functional
limitations, and that is expected to cause death or that has lasted or can be expected to last for a
continuous period of not less than twelve months. 20 C.F.R. § 416.906. An ALJ must proceed
through the required sequential steps for evaluating entitlement to childhood SSI. 20 C.F.R. §
416.924(a). The three-step procedure requires the ALJ to determine whether a child:
               (1) is performing substantial gainful activity;
               (2) has a “severe” impairment or combination of impairments; and
               (3) whether the impairment or combination of impairments are of listing-level
               severity in that the impairment(s) either meets, medically equals or are the functional
               equivalent in severity to an impairment listed in 20 C.F.R. § 404, Subpart P,
               Appendix 1 (“Listing”).
20 C.F.R. § 416.924(a)-(d). In order to meet a Listing, the child’s impairment(s) must be



      the .PDF included an index, with the indexed pages differentiated from the numerical pages.
      Accordingly, the page number assigned in the .PDF mirrors the page number printed on each page of the
      Transcript, rather than the page number assigned when the Transcript was filed in the CM/ECF system.

                                                  2
substantiated by medical findings shown or described in the Listing for that particular impairment.
20 C.F.R. § 416.925(d)(emphasis added). In order to medically equal a Listing, a child’s
impairment(s) must be substantiated by medical findings at least equal in severity and duration to
those shown or described in the Listing for that particular impairment. 20 C.F.R. § 416.926(a)
(emphasis added). In order to functionally equal a Listing, the child’s impairment(s) must be of
Listing-level severity; i.e., it must result in “marked” limitations in two domains of functioning or
an “extreme” limitation in one domain. 20 C.F.R. § 416.926a(a)(emphasis added). The
Commissioner assesses all relevant factors, including:
               (1) how well the child initiates and sustains activities, how much extra help he needs,
               and the effects of structured or supportive settings;
               (2) how the child functions in school; and
               (3) how the child is affected by his medications or other treatment.
20 C.F.R. § 416.926a(a)(1)- (3). Further, in considering whether a child’s impairment functionally
equals the Listings, the Commissioner begins by evaluating how a child functions on a daily basis
and in all settings as compared to other children of the same age who do not have impairments. 20
C.F.R. § 416.926a(b). The Commissioner considers how a child’s functioning is affected during his
activities at home, school and in his community in terms of six domains:
               (i) “acquiring and using information”;
               (ii) “attending and completing tasks”;
               (iii) Interacting and relating with others;
               (iv) “moving about and manipulating objects”;
               (v) “caring for yourself”; and,
               (vi) health and physical well-being.
20 C.F.R. § 416.926a(b)(1)(i)-(vi).      If the child’s impairment meets, medically equals, or
functionally equals the Listing, and if the impairment satisfies the Act’s duration requirement, then
the child is considered disabled. 20 C.F.R. § 416.924(d)(1). If both of these requirements are not
satisfied, then the child is not considered disabled. 20 C.F.R. § 416.924(d)(2).



                                                  3
III.   STANDARD OF REVIEW
       Under the Social Security Act, the ALJ weighs the evidence, resolves any conflicts, and
makes a determination of disability. This Court’s review of such a determination is limited in scope
by § 205 of the Act, which states that the “findings of the Commissioner of Social Security as to any
fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). Therefore, this
Court’s scope of review is limited to determining whether substantial evidence supports the findings
of the Commissioner and whether the Commissioner applied the correct legal standards. Abbott v.
Sullivan, 905 F.2d 918, 922 (6th Cir. 1990). The Court cannot reverse the decision of an ALJ, even
if substantial evidence exists in the record that would have supported an opposite conclusion, so long
as substantial evidence supports the ALJ’s conclusion. Walters v. Comm’r of Soc. Sec., 127 F.3d
525, 528 (6th Cir.1997). Substantial evidence is more than a scintilla of evidence, but less than a
preponderance. Richardson v. Perales, 402 U.S. 389, 401 (1971). It is evidence that a reasonable
mind would accept as adequate to support the challenged conclusion. Id.; Walters, 127 F.3d at 532.
Substantiality is based upon the record taken as a whole. Houston v. Sec’y of Health and Human
Servs., 736 F.2d 365 (6th Cir. 1984).
IV.    RELEVANT PORTIONS OF THE ALJ’S DECISION
       The ALJ indicated that Claimant was an adolescent on March 23, 2015, the date the
application was filed, and through the date of the decision. Tr. at 14. The ALJ found that Claimant
had not engaged in substantial gainful activity since the application date. Id. He found that Plaintiff
had the severe impairment of ADHD. Id. He further found that Claimant did not have a severe
impairment that met or medically equaled the severity of one any of those in the Listings. Id.
       The ALJ also found that Claimant did not have an impairment or combination of
impairments that functionally equals the severity of the Listings and considered each of the six
domains. Tr. at 15-29. The ALJ concluded that Claimant was not disabled since March 23, 2015,
the date the application was filed. Id. at 29.
V.     ANALYSIS
       Plaintiff raises one issue on appeal, arguing that the ALJ incorrectly discounted the opinion
of ME Abby Greenberg and his reasons for doing so are not supported by the record. ECF Dkt. #16.

                                                  4
Specifically, Plaintiff contends that the ALJ was incorrect in stating that the evidence within
Exhibits 12E and 13E, which the ME relied upon, were outdated. Id. at 21. Plaintiff also argues that
the ALJ was incorrect in stating that the ME cited only to Exhibits 12E, 13E, and 18E to support her
opinion. Id. at 22. Finally, Plaintiff argues that the record does not support the ALJ’s findings that
Claimant’s incidents of inappropriate behavior were “isolated” events that lasted for less than 6
months. Id. at 22-23.
       The ALJ discussed the ME’s opinion and decided not to accept her opinion because it was
not supported by the record. In relevant part, the ALJ stated the following regarding the ME’s
opinion:
       At the hearing, Dr. Greenberg expressed the opinion that the severity of the
       claimant’s impairment meets Listing 112.11 through March 8, 2016. She explained
       that the evidence shows marked impulsivity, marked inattention, focusing problems,
       and marked hyperactivity. She opined that the evidence shows “marked” limitation
       in the following areas: interacting with others; concentrate, persist, or maintain pace;
       and adapting or managing oneself. For support, she specifically cited to Exhibits
       12E, 13E, and 18E. I do not accept Dr. Greenberg’s opinion or explanation because
       Exhibit 12E contains outdated information from 2010 and Exhibit 13E contains
       outdated information from 2011. Regarding Exhibit 18E, Dr. Greenberg stated that
       it showed the claimant is attention seeking, easily distracted, and has inappropriate
       behaviors. Actually, that information is contained at Exhibit 4E at page 14
       (Evaluation Team Report dated October 29, 2014). This report also shows that the
       Team determined that the claimant continued to be eligible for special education and
       related services in the category of Other Health Impaired (Minor) based on his
       attention deficit hyperactivity disorder. The claimant continued to demonstrate
       limited alertness in the school setting, including distractibility, impulsivity, and
       focusing issues, which were greatly complicated by avoidance tactics. His social and
       compliance behaviors continued to be an issue, but he did not show the severity to
       the extent that another disability category was considered at that time. However, his
       attentional difficulties were negatively impacting his educational functioning at that
       time (4E/20). I find that Dr. Greenberg’s opinion is not supported by the record.
Tr. at 14-15, 17.
       Opinions from medical expert sources are considered opinion evidence. 20 C.F.R. §
416.927(f). The regulations mandate that “[u]nless a treating source’s opinion is given controlling
weight, the [ALJ] must explain in the decision the weight given to the opinions of a State agency
medical or psychological consultant or other program physician, psychologist, or other medical
specialist, as the administrative law judge must do for any opinions from treating sources,
nontreating sources, and other nonexamining sources who do work for us.” 20 C.F.R. §



                                                  5
416.927(e)(2)(ii) (as amended Aug. 24, 2012) (emphasis added)3. Also, unless a treating source’s
opinion is given controlling weight, the ALJ must consider certain factors, including weighing the
supportability and consistency of the opinions, and the specialization of the physician, when
deciding the weight to give that opinion. See 20 C.F.R. § 416.927(c) & (e)(2)(iii). Therefore, when
a treating source’s opinion is given controlling weight, the ALJ need not fulfill these requirements,
and, instead, the ALJ is only required to generally consider and evaluate the non-treating medical
opinion. See 20 C.F.R. § 416.927(b) & (c). In the instant case, the ALJ gave considerable weight to
Claimant’s treating psychiatrist, Dr. Michael Magiera, M.D. Tr. at 18. Thus, the ALJ was only
required to consider and evaluate the ME’s opinion.
       The regulations include the so-called “good reasons” rule, which requires an ALJ to provide
reasons that are “sufficiently specific to make clear to any subsequent reviewers the weight the
adjudicator gave to the treating source’s medical opinion and the reasons for that weight.” SSR 96-
2p, at *5; see also Francis v. Comm’r Soc. Sec. Admin., 414 Fed.Appx. 802, 804 (6th Cir. 2011)
(“Although the regulations instruct an ALJ to consider these factors, they expressly require only that
the ALJ’s decision include ‘good reasons ... for the weight ... give[n] [to the] treating source’s
opinion’—not an exhaustive factor-by-factor analysis.”) (internal citation omitted). However, the
“good reasons” rule only applies to the opinions of treating physicians when an ALJ gives less than
controlling weight to such an opinion. 20 C.F.R. § 416.927(c)(2) (emphasis added). Plaintiff, in her
merits brief, acknowledged that the “good reasons” rule does not apply to the opinions of
nontreating sources. ECF Dkt. #16 at 20 (citing Smith v. Comm’r of Soc. Sec., 482 F.3d 873, 876
(6th Cir. 2007)). The “good reasons” rule also does not apply because the ALJ gave the opinion of
Claimant’s treating psychiatrist considerable weight. Tr. at 18.
       Therefore, an ALJ need not provide “good reasons” for the weight given to a non-treating
source, such as a medical expert, although it is good practice to provide some analysis for the weight
given. Here, the ALJ stated that he did not accept Dr. Greenberg’s opinion and discussed his
reasoning, even though he was not required to do so. Nevertheless, the undersigned will address


              3
               20 C.F.R. § 416.927 is also codified in 20 C.F.R. § 404.1527.

                                                   6
each of Plaintiff’s specific contentions regarding the reasons provided by the ALJ for discounting
the ME’s opinion.
       A SSI claimant must establish disability while his application is pending, and the earliest he
is entitled to receive benefits is the month following the month the claimant filed his application.
20 C.F.R. §§ 416.330, 416.335; see Koster v. Comm’r of Soc. Sec., 643 Fed.Appx. 466, 478 (6th Cir.
2016) (stating that SSI is not retroactive); Hintz v. Comm’r of Soc. Sec., No. 5:17CV1280, 2018 WL
4442316, at *7 (N.D. Ohio July 12, 2018) report and recommendation adopted, No. 5:17 CV 1280,
2018 WL 4042351 (N.D. Ohio Aug. 24, 2018) (“To be eligible for [SSI] benefits, it is Plaintiff’s
burden to establish she was disabled while the application was pending and provide a record to
establish her claims.”). Generally, for cases involving only a claim for SSI, “the SSI application date
may be used as the onset date for an SSI claim.” Nicely v. Comm’r of Soc. Sec., No. 3:12CV593,
2013 WL 1182223, at *5 (N.D. Ohio Mar. 21, 2013); see Titles II & XVI: Onset of Disability, SSR
83-20, 1983 WL 31249 (“[E]xcept for certain cases of aliens where an exact onset date of disability
must be determined for eligibility purposes, the only instances when the specific date of onset must
be separately determined for a title XVI case is when the onset is subsequent to the date of filing or
when it is necessary to determine whether the duration requirement is met.”).
       An ALJ must “consider” all evidence in a claimant’s case record when making a
determination or decision whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(3). An ALJ is also
required to “develop [a claimant’s] complete medical history for at least the 12 months preceding
the month in which [the claimant] file[s] [his] application unless there is a reason to believe that
development of an earlier period is necessary.” 20 C.F.R. § 416.912(d) (as amended June 12, 2014).
The regulations defined “complete medical history” as “the record of [] medical source(s) covering
at least the 12 months preceding the month in which [a claimant] files [his] application.” §
416.912(d)(2). The Sixth Circuit also recognized that medical evidence pre-dating a claimant’s
alleged onset date is not necessarily irrelevant and such evidence, “when evaluated in combination
with later evidence, may help establish disability,” particularly “when the disabling condition is
progressive.” DeBoard v. Comm’r of Soc. Sec., 211 Fed.Appx. 411, 414 (6th Cir. 2006) (original
emphasis).

                                                  7
        In his decision, the ALJ acknowledged the SSA regulations and stated the following:
        Although supplemental security income is not payable prior to the month following
        the month in which the application was filed (20 CFR. 416.335), I have considered
        the complete medical history consistent with 20 CFR 416.912(d).
Tr. at 11.
        Subsequently, when discussing why he discounted the ME’s opinion, the ALJ reasoned that
two of the exhibits the ME relied upon, education records in Exhibits 12E and 13E, contained
outdated information from 2010 and 2011. Tr. at 14, 17. Importantly, Plaintiff filed for SSI on
March 23, 2015, alleging a disability onset date of November 17, 2008. Tr. at 92, 102, 163.
Therefore, because the claim is for SSI, the ALJ was correct in using March 23, 2015, the date of
the application, as the onset date. The ALJ was required to “develop” the claimant’s complete
medical history for at least 12 months preceding this date, as required by the regulations, but this
is not at issue for two reasons. 20 C.F.R. § 416.912(d). First, § 416.912(d) expressly refers to
“medical reports from medical sources” and does not plainly include education records. Id. Second,
the record already contains medical records from at least 12 months before the application date, with
some even dating back to 2011. 20 C.F.R. § 416.912(d); Tr. at 1417-26. The ALJ must still
“consider” all of the medical opinions and relevant evidence. 20 C.F.R. § 416.927(b). “Evidence”
is defined to include information from “other sources,” which is further defined in § 416.913 as
including educational personnel. 20 C.F.R. §§ 416.912(b)(4) (as amended June 12, 2014) & 416.913
(as amended Sept. 3, 2013). However, this does not require that an ALJ find education records
dating back 4 to 5 years prior to the onset date to be persuasive. There is no indication that the ALJ
did not consider these earlier records. Rather, the ALJ used the ME’s reliance on these records as
one reason to discount her opinion.
        Furthermore, during the hearing before the ALJ, the ME testified that ADHD imposed
limitations on Claimant and specifically based her findings on Exhibits 4E, 5E, 12E, 13E, 14E, 16E,
17E, 24E, 25E, 26E, 30E, 2F, 3F, 4F, 5F, 6F, 11F, and 13F. Tr. at 76-77. During her testimony, the
ME also made specific references to Exhibits 12E, 13E, 18E, 2F, 6F, 23E, and 30E. See id. at 77-80.
Petitioner stated that “the ALJ’s statement that the ME cited only to Exhibits 12E, 13E, and 18E to
support her opinion is also incorrect.” ECF Dkt. #16 at 22. Plaintiff further stated that this was a

                                                  8
“mischaracterization by the ALJ.” ECF Dkt. #20 at 1-2. Defendant asserted that the ALJ’s statement
was technically accurate because Dr. Greenberg did specifically reference the information from
those exhibits. ECF Dkt. #19 at 15. As previously established, the ALJ is not required to give good
reasons for discounting an ME’s opinion. Although the ALJ failed to state that the ME referenced
several other exhibits during her testimony, the ALJ appeared to specifically focus on Exhibits 12E,
13E, and 18E in order to support his conclusion to discount the ME’s opinion. See Tr. at 14, 17.
        Plaintiff’s final contention is with regard to the ME’s testimony about the six functional
domains. In relevant part, the ALJ stated the following:
        Regarding the six functional domains, Dr. Greenberg expressed the following
        opinion: (1) less than marked limitation in acquiring and using information at all
        times; (2) marked limitation in attending and completing tasks at all times; (3)
        marked limitation in interacting and relating with others through March 8, 2016, and
        then less than marked; (4) no limitation in moving about and manipulation of objects
        at all times; (5) marked limitation of caring for self through March 8, 2016, but then
        less than marked; and (6) less than marked limitation health and physical well-being
        at all times. For support of the marked limitation at #2, Dr. Greenberg specifically
        cited to Exhibit 23E containing the discipline records involving inappropriate
        behavior and expulsion probation. However, I find these incidents were rather
        isolated and limited to a less than six-month timeframe and I find the claimant’s
        symptoms and limitation are not as severe as alleged. For support of the marked
        limitation at #5, Dr. Greenberg again cited to Exhibit 23E referring to the expulsion
        probation. The claimant was put on “probation,” but allowed to stay in school.
        Furthermore, the record is devoid of any further violations of the student conduct
        code or disciplinary action. From this, I find these incidents were rather isolated and
        limited to a less than six-month timeframe and I find the claimant’s symptoms and
        limitations are not as severe as alleged. I do not accept Dr. Greenberg’s opinions
        because they are not supported by the record.
Tr. at 17.
        The ALJ also discussed the Claimant’s disciplinary records with the onset date of March 23,
2015 in mind. See Tr. at 16. Specifically, the ALJ analyzed several incidents of inappropriate and
disruptive behavior at school from September 16, 2015 until March 11, 2016, when the school held
an expulsion hearing, which led to Claimant being placed on “probation.” Id. The ALJ noted that
after the expulsion hearing, “the record is devoid of any further violations of the student conduct
code or disciplinary action.” Id. However, Plaintiff correctly points out that there are more instances
where claimant engaged in disruptive behavior and refused to follow reasonable requests. See id.
at 632. School records show Claimant was disciplined on September 12, October 6, October 16,
October 27, November 5, and November 7 of 2014, and February 9, March 20, May 4, September

                                                  9
16, October 27, and October 30 of 2015, as well as March 7, 2016. Id. at 507-09, 559, 632.
       The ALJ did not properly “consider” the instances of behavioral problems prior to the
application date, March 23, 2015. The ALJ expressly discussed only the records dating from
September 16, 2015 until March 11, 2016 and concluded that the incidents were “isolated and
limited to a less than six-month timeframe” and found that Claimant’s symptoms were not as severe
as alleged. Tr. at 16-17. Consideration of all of the education records from September 12, 2014 until
March 11, 2016 reveals that the period of Claimant’s disruptive behavior lasted longer than 6
months and was rather consistent throughout certain school semesters.
       However, the Court finds this error to be harmless. “An agency’s violation of its procedural
rules will not result in reversible error absent a showing that the claimant has been prejudiced on the
merits or deprived of substantial rights because of the [ALJ]’s procedural lapses.’” Wilson v.
Comm’r of Soc. Sec., 378 F.3d at 541 546–47 (6th Cir. 2004) (emphasis added) (quoting Connor v.
United States Civil Serv. Comm’n, 721 F.2d 1054, 1056 (6th Cir.1983)). In the instant case, the ALJ
gave great weight to the opinions of the State agency psychological consultants, great weight to
Claimant’s intervention specialist, less weight to four teachers who provided little or no explanation
for their opinions, and considerable weight to the opinion of Claimant’s treating psychiatrist. Tr. at
16-18. Both of the State agency consultants opined that Claimant’s impairment did not meet,
medically equal, or functionally equal the Listings. Id. at 17, 84-88, 93-98. The intervention
specialist reported that Claimant was able to make the right choices and get work done, unless he
had not had his medication and that he was “more focused” after taking medication. Id. at 18, 252,
255. Claimant’s treating psychiatrist, Dr. Magiera, opined that Claimant had no limitation in 4 of
the domains and moderate limitation in the remaining 2 domains. Id. at 18, 1488-91. Plaintiff has
failed to show how Claimant suffered prejudice from the ALJ’s error in not considering the
Claimant’s disciplinary records from before the application date, especially in light of the fact that
the ALJ based his findings mainly on several other medical and other opinions that are generally
consistent with each other and support a finding of not disabled.
       Since the ALJ’s decision is supported by substantial evidence, “it must be affirmed even if
the reviewing court would decide the matter differently and even if substantial evidence also

                                                  10
supports the opposite conclusion.” Cutlip v. Sec’y of Health and Human Servs., 25 F.3d 284, 286
(6th Cir. 1994).
VI.    CONCLUSION
       For the foregoing reasons, the Court AFFIRMS the ALJ’s decision and DISMISSES
Plaintiff’s complaint in its entirety with prejudice.
       IT IS SO ORDERED.


DATE: August 20, 2019                                     /s/George J. Limbert
                                                        GEORGE J. LIMBERT
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  11
